Citation Nr: 1436579	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-44 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than September 1, 2008 for the award of dependency allowance for the Veteran's spouse and children.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1988 to August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 administrative decision by the Roanoke, Virginia Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities were first rated as 30 percent disabling, or higher, effective January 3, 2005; the Veteran was provided notice that in order to add dependents to his award, he must submit a VA Form 21-686c, Declaration of Status of Dependents.

2.  In a September 1999 VA Form 21-526, the Veteran provided dependency information for his spouse and children; however, he omitted his spouse's social security number.  

3.  On a VA Form 21-526, submitted on January 13, 2005, the Veteran again provided dependency information for his spouse and children, including his spouse's social security number.  

4.  A Declaration of Status of Dependents, VA Form 21-686c, was received by VA in August 2008 and contained information duplicative of information already of record.  

5.  An effective date of February 1, 2005, the first day of the month following the grant of a combined 30 percent disability rating, for the award of dependency allowance for the Veteran's spouse and children is warranted. 



CONCLUSION OF LAW

The criteria for an effective date of February 1, 2005, the first day of the month following the grant of a combined 30 percent disability rating, for the award of dependency allowance for the Veteran's spouse and children have been met.  38 U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.4, 3.204, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an effective date earlier than September 1, 2008 for the assignment of additional benefits based on the addition of his spouse and three children.  In his notice of disagreement, the Veteran asserted that in previous claims, he had provided information on his dependents and that until September 2008 he had been unaware that his dependents had not been added to his award.  

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  The allowance is generally discontinued when a child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. § 3.503 (2013). 

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth, or adoption.  38 U.S.C.A. 
§ 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or 
(4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of a Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse or child can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2013). 

The Board notes that the Veteran has been in receipt of at least a combined 30 percent disability rating since January 2005, and is currently in receipt of a combined 50 percent disability rating.  Additionally, a review of the record shows that in a September 1999 claim for VA benefits, the Veteran provided information to VA for his dependents, which included the names of his spouse and children, their dates of birth, the date and place of his marriage, and the social security numbers for his three dependent children.  In a January 2005 claim for VA benefits, the Veteran again provided information for his dependents and included the social security number of his spouse.  

In August 2008, the Veteran submitted a VA Form 21-686c, which provided information duplicative of the information contained in the September 1999 and January 2005 claims for VA benefits.  Specifically, this form provided the names and dates of birth for his spouse and children, the date and place of his marriage, and the social security numbers for his spouse and children.  Based on the information provided in this form, the RO awarded the Veteran dependency allowance for his spouse and three children, effective September 1, 2008.  

After a review of the evidence, the Board finds that an effective date of February 1, 2005, the first day of the month following the grant of a combined 30 percent disability rating, is warranted for the award of dependency allowance for the Veteran's spouse and children.  In this regard, the Board notes that the September 2008 decision awarded the Veteran dependency allowance based on the August 2008 VA Form 21-686c, which contained information that had been of record.  In its denial, the RO stated that it could not presume the information the Veteran had provided in 1999 remained current in 2005.  That is absolutely correct since there could have been a change in his marital status, and correspondingly, a change in which children resided with him.  However, his January 2005 claim clearly showed he remained married to the same person he had reported in 1999 and that he still had the same children previously reported in 1999 living with him.  As the RO noted in a May 2005 letter, he had provided incomplete information as to his dependents.  That is true merely looking at the four corners of the 2005 claim, since he did not provide his children's social security numbers at that time.  However, he had provided their social security numbers in 1999 and the names are the same for those three children.  So, the RO was correct that he did not completely identify all dependency information in 2005, but the information was already in his file and could have been located by RO personnel within minutes.  The 2005 claim clearly identified that the same children he reported in 1999 were still living with him, and his marital status had not changed.  The August 2008 VA Form 21-686c did not contain any new information pertaining to the Veteran's dependents.  Therefore, as information on the Veteran's dependents was of record at the time he was awarded a combined 30 percent disability rating in January 2005 (found, collectively, in his 2005 claim and his 1999 claim), the Board finds that an earlier effective date is warranted and the Veteran's claim on appeal is granted. 


ORDER

Entitlement to an effective date of February 1, 2005 for the award of dependency allowance for the Veteran's spouse and children is granted.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


